ORDER
PER CURIAM.
Daniel Foster (“Movant”) appeals from the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant contends the motion court clearly erred in denying his post-conviction motion without an evidentiary hearing because of “abandonment” by the motion court in failing to appoint counsel to represent him.
We have reviewed the briefs of the parties and the record on appeal and find the motion court did not clearly err in denying Movant’s motion for post-conviction relief without an evidentiary hearing. An opinion reciting the detailed facts and restating principles of law would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).